Appeal by defendant from two judgments of the Court of Special Sessions of the City of New York, Borough of Brooklyn, rendered October 7, 1960 after a trial on two informations jointly, convicting him on one information of assault in the third degree and carrying a dangerous weapon (a flashlight), and convicting him on the other information of assault in the third degree; and sentencing him on each conviction to serve a term of 30 days in the workhouse, such terms to be served concurrently. Judgments affirmed. No opinion. Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.